Citation Nr: 0122041	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  97-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to March 
1992.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a back condition, a 
knee condition, and headaches.    

In October 1998, the Board issued an order remanding the case 
to the RO to address due process concerns.  The RO's use of 
two mailing addresses during the development of the claims 
raised the issue of whether the veteran was properly 
notified, via mailings, of the requirements necessary to 
substantiate his claims.  After full compliance with the 
remand order, the RO affirmed its May 1996 decision in a July 
1999 rating decision.  

In June 2000, the Board again reviewed the matters currently 
on appeal and determined another remand was necessary to 
obtain VA treatment records identified by the veteran.  After 
associating these records with the claims file, the RO issued 
a supplemental statement of the case in May 2001 affirming 
the previous denials of entitlement to service connection.  

The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The service and post service medical evidence of record is 
negative for the presence of a chronic acquired low back 
disorder.
3. The service and post service medical evidence of record is 
negative for the presence of a chronic acquired disorder 
of either knee.  

4. The service and post service evidence of record is 
negative for the presence of a chronic acquired disorder 
manifested by headaches.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).

2. A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.

3. Chronic headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1988 to March 
1992.   

Enlistment examination in November 1987 revealed an entirely 
normal clinical examination.  The veteran's physical profile 
was unrestricted, and the examiner specifically indicated 
that the lower extremities, spine, and other musculoskeletal 
areas were normal.    

The service medical records indicate no complaints of 
headaches.  The only significant orthopedic problem during 
service was the recurrence and treatment of shoulder pain 
related to a dislocation of the left shoulder.  

The veteran's separation examination in February 1992 was 
also silent for any complaints of headaches or orthopedic 
problems (other than his shoulder injury).  The examiner 
reviewed all systems as normal, except for notations 
regarding two shoulder scars and one right knee scar 
measuring 1.5 inches.  There were no listed defects or 
diagnoses on the separation examination.  

There is also a report of medical history completed by the 
veteran in February 1992 in conjunction with the separation 
examination.  In the detailed report, he described his heath 
as excellent, indicating that he never had and did not 
currently have any medical problems whatsoever, except for 
occasional motion sickness.  

The veteran failed to report for VA examinations in March 
1996, May 1996 (he attended 2 of 3), August 1996, January 
1997, April 1997, August 1997, September 1997, November 1997, 
January 1998, February 1998,  and May 1998.  His lack of 
attendance at more recently scheduled examinations is 
discussed below.  

VA conducted a general medical examination in May 1996.  
Among other things, the examiner assessed bilateral 
patellofemoral syndrome and low back pain secondary to 
ligamentous strain, based solely on knee tenderness and 
limited flexion/extension of the back.  The examiner noted 
that no medical records or charts accompanied the veteran.  

Also in May 1996, VA conducted a neurological examination.  
Diagnostic impression included complaint of low back pain 
with no abnormality on examination.  X-rays disclosed no 
evidence of acquired or congenital abnormality of the spine 
or sacroiliac joints.  Headaches were also diagnosed, 
possibly migraine and variant, but the examiner stated he 
found no clear relationship between the headaches and the 
service record.  Knee X-rays were normal bilaterally.  There 
was no mention of abnormality of the knees in the diagnostic 
impression.  

A July 1996 VA consultation sheet indicates a provisional 
diagnosis of migraine headaches.  In December 1996, an 
initial eye clinic evaluation noted complaints of migraine 
headaches.

Inferring a pattern of failures to report to VA examinations, 
the Board considered this problem in its October 1998 remand 
order and requested the RO to inform the veteran of the 
regulations governing the failure to appear for a VA 
examination. The Board itself cited the relevant regulation 
in its remand order.    

In January 1999, the RO telephonically contacted the 
veteran's father at the permanent telephone number on file, 
and he confirmed the validity of the permanent mailing 
address.  Soon thereafter, the RO sent notification to the 
confirmed mailing address regarding scheduled VA examinations 
in February 1999, but the veteran failed to report to these 
scheduled examinations.  The multiple examinations were 
rescheduled for April 1999, but again he failed to appear.  

In July 2000, the veteran submitted a statement that he never 
received notice of the scheduled examinations he missed.  He 
then provided a mailing address identical to the one used by 
the RO, the same one confirmed by his father in January 1999.

In March 2001, ten VA examinations were requested by the RO.  
In April 2001, the veteran failed to report to these 
examinations as well.  In a May 2001 supplemental statement 
of the case, the RO affirmed the denials of entitlement to 
service connection.   


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R.
§§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App.439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C. § 5107 (West Supp. 2001);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

 Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify) and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In this case, the Board is satisfied that all relevant facts 
pertaining to the issues on appeal have been properly 
developed and that no further assistance is required under 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

All relevant evidence necessary for an equitable resolution 
of the veteran's claims has been identified and obtained.  
The purpose of the Board's June 2000 remand order was to 
allow the RO to obtain additional VA treatment records deemed 
to be in VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Aside from these records, which have 
been obtained and associated with the claims file, he has not 
identified any other evidence that may be relevant to his 
claims.   

When a claimant without good cause fails to report for 
examination in connection with an original claim for service 
connection, the claim will be based upon the evidence of 
record.  The Secretary must show a lack of good cause for 
failing to report, and VA has a duty to fully inform the 
veteran of the consequences of the failure to undergo the 
scheduled examination.  38 C.F.R. § 3.655 (2000).

The Board finds that the ordering of further VA examinations 
is inappropriate in this case.  Although results of the most 
recent VA examination date from over five years ago in May 
1996,  the veteran has demonstrated a considerable pattern of 
failing to report for scheduled VA examinations.  Attempting 
to establish good cause, he argues that he has never received 
notice of these examinations without good cause, but the RO 
has utilized a mailing address verified by both him and his 
father.  

There is a presumption of regularity, which holds that 
government officials are presumed to have properly discharged 
their official duties, including VA officials.  Unless 
rebutted by clear evidence to the contrary, the RO is 
therefore presumed to have properly mailed notices of 
scheduled VA examinations to the appropriate address of 
record.  Baldwin v. West, 13 Vet. App. 1 (1999); see also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  The veteran's 
statements are not considered clear evidence to the contrary 
that would rebut this presumption.   

The veteran has been notified of the evidence necessary to 
complete each of his claims.  Through the protracted course 
of two prior reviews of these issues by the Board, the RO has 
informed him of the evidence needed to support his claim via 
numerous rating decisions, statements of the case, and a 
supplemental statement of the case issued as recently as May 
2001.  These documents have informed him of the substance of 
the requirements for entitlement to service connection and 
the rationale for not granting the current claims.  
Additionally, the Board and the RO have provided written 
notice of the consequence for failing to appear at an 
examination scheduled in conjunction with an original 
compensation claim.  38 C.F.R. § 3.655.    

It is well settled that "[t]he duty to assist is not a one-
way street."  The veteran must do his part in developing the 
claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
Gregory v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  Even under VCAA, both VA and the veteran 
continue to share the duty to develop the claim.  38 U.S.C.A. 
§ 5103A.  

In this regard, the Board reiterates the case was remanded 
twice to the RO to ensure full compliance with due process 
concerns.  In addition to obtaining treatment records, these 
remand orders required substantial effort by the RO and VA 
Medical Center (VAMC) in Houston, Texas in coordinating the 
extensive number of examinations necessary for all pending 
claims on appeal, some of which are not currently before the 
Board.  

Conversely,  the veteran has provided virtually no 
assistance.  This is unmistakably  demonstrated by his 
decision to attend only a minority of scheduled VA 
examinations (and none within the last 5 years), coupled with 
the fact that his last submission approximately one year ago 
provided nothing more than notification of an address already 
on file, with a disingenuous statement that had he known 
about the examinations, he "would have been extremely 
thrilled to take part...."  Even at his previous address, he 
failed to report for 2 of his 4 scheduled examinations.  

An August 1999 report of contact with the veteran's initial 
accredited representative suggests he also failed to maintain 
consistent contact with his representation.  (The Board notes 
that the veteran has a newly appointed representative and 
that the representative had opportunity to address the issues 
on appeal in its July 2001 statement).  

In sum, given the considerable efforts by VA in attempting to 
develop the claims, especially when compared to the efforts 
of the veteran,  there is no reasonable possibility that 
further assistance, which would require a third Board remand, 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
current appeal, the competent and probative evidence of 
record does not adequately establish the veteran is currently 
suffering from the claimed disabilities at issue.  

VA treatment records post-service reveal no complaints, 
diagnoses, or treatment for any low back disorder or knee 
disorder.  Although there is a July 1996 provisional 
diagnosis (based solely on subjective complaints) of migraine 
headaches from an ear-nose-and throat specialist, there is no 
established diagnosis or treatment of such.  

In December 1996, at an initial eye clinic visit, the 
reported past medical history included "Bell's Palsy - 
Migraine headaches."  This notation also appears to rely on 
the veteran's account of his past and/or current complaints, 
not on any documented findings, diagnosis, and treatment of 
them.  These statements are not transformed into "competent 
medical evidence" merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The only two VA examinations for which the veteran has 
appeared have minimal probative value assessing current 
disability.  The May 1996 general medical examination 
included diagnoses related to the knees and back, but these 
diagnoses conflict with the significant medical findings to 
the contrary.  The examiner noted that he did not review any 
medical records or charts, instead relying on the complaints 
of the veteran in making the diagnoses.  


The neurological examiner the very same month noted that X-
rays of the back and knees were negative.  He also indicated 
a diagnostic impression of complaint of low back pain with no 
abnormality on examination [emphasis added]; the knees failed 
to register even this level of qualified diagnosis.  

Apparent application of the negative X-ray findings in making 
his diagnoses lends more comparable probative value to his 
conclusions over those of the general medical examiner.  
Owens v. Brown, 7 Vet. App. 429 (1995) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another, provided that the Board gives an 
adequate reason).  Given the nature of headaches, however, 
the examiner diagnosed migraines based on a reported history 
of such, but even then the examiner stated that he found no 
relationship between the headaches and the service record.    

The veteran contends that he currently suffers from the 
claimed disabilities at issue and that they are related to 
active service.  Although he is competent to report his signs 
and symptoms, he is not competent to make medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The lack of medical findings of current disability in this 
case, see Hicks, supra, raises nothing more than a pure 
speculation or remote possibility, at best, of current 
disability, such that the Board need not accord the benefit 
of the doubt to the veteran.  38 C.F.R. § 3.102 (2000).  The 
Board again notes that the veteran failed, without good 
cause, to report to VA examinations scheduled in conjunction 
with the issues currently on appeal, and evidence from these 
examinations may have been pertinent to these claims.       





Assuming in arguendo that the veteran has in fact established 
a current disability, there is entirely no medical evidence 
of an in-service incurrence or a nexus between a claimed in-
service disease or injury and the present disease or injury.  
Hickson, supra.   

As plainly set forth in the factual background, the 
enlistment examination, the nearly four years of service 
medical records, and the separation examination disclose no 
complaints, symptomatology, diagnoses, or treatment relevant 
to the service connection claims at issue.  To be sure, the 
Board also notes that the medical evidence subsequent to 
service is also devoid of any manifestations that would 
warrant further consideration of applicable presumptive 
periods or issues related to chronicity/continuity of 
symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection.  Gilbert, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

